DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Applicant’s election without traverse of electing Species I (claims 1-3) in the reply filed on 12/13/2021 is acknowledged.
Claims 4-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 2016/0043860) in view of Lee et al. (8,081,038).
Regarding claim 1, Tu discloses a data reception circuit [fig. 9/10/11/13] comprising: a clock extracting circuit [e.g. 970] configured to generate a reference clock signal [e.g. CKref] based on a serialized data signal [e.g. D1]; a delay locked loop circuit [e.g. VCDL, 120, 130, 140, 980] including a delay line [e.g. VCDL] configured to delay the reference clock signal based on a delay control voltage [Vctrl] to generate a feedback clock signal [e.g. CK(N+1)/CK(N+2)/…/CK(N+N)/CK(0.5)/CK(1.5)/…/CK(N+0.5)/ CKfb] and a plurality of internal clock signals [e.g. CK(1)/CK(2)/…CK(N)/CK(0.5)…CK(N+0.5)], the delay locked loop circuit configured to change the delay control voltage based on the feedback clock signal and one among the plurality of internal clock signals [see; and a deserializer [e.g. 960, 550/1150] configured to sample the serialized data signal in synchronization with the plurality of internal clock signals to generate a plurality of internal data signals [e.g. Dout], wherein the delay line includes: a plurality of delay cells [e.g. para. 0023] configured to sequentially delay the reference clock signal to respectively generate a plurality of output signals [e.g. the output of each cell], configured to respectively generate a plurality of delayed clock signals from the plurality of output signals and configured to provide all or less than all of the plurality of delayed clock signals as the plurality of internal clock signals and the feedback clock signal; and a dummy delay cell [e.g. the cell that outputs CKfb/CK(N+1)/CK(N+2)…/CK((N+N)] configured to delay the output signal of the delay cell of a last stage among the plurality of delay cells to generate a dummy output signal [note: the dummy output signal is used to control the delay of the last stage 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Tu in accordance with the teaching of Lee regarding delay cells in order to a simple cell structure having a reduced phase noise [Col. 2 lines 4-6, ].
	Regarding claim 2, the combination discussed above discloses the data reception circuit of claim 1, wherein the delay locked loop circuit further includes: a phase detector configured to detect phases of the feedback clock signal [e.g. CK(N+1)/CK(N+2)/…/CK(N+N)/CK(0.5)/CK(1.5)/…/CK(N+0.5) Tu] and the one among the plurality of internal clock signals [e.g. CK(1)/CK(2)/…CK(N)/CK(0.5)…CK(N+0.5) Tu] to generate a phase detection signal; and a charge pump [142/143 Tu] configured to change a voltage level of the delay control voltage based on the phase detection signal.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842